Citation Nr: 0002918	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  99-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a head injury in service was sustained in the 
line of duty.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Owen Mayfield, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from May 1971 to 
June 1973.  

Service connection was denied for residuals of a head injury 
and for an acquired psychiatric disorder by a February 1975 
rating decision, and that decision became final when the 
appellant failed to file an appeal thereof within one year 
after receiving notification of the decision in March 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  

The Board notes that in every service connection claim for VA 
benefits, the evidence must establish that the claimant is a 
veteran and that a disease or injury incurred in service was 
incurred in the line of duty.  Inasmuch as the June 1998 
rating decision denied claims of entitlement to service 
connection for residuals of a head injury and an acquired 
psychiatric disorder, secondary to the head injury, on the 
basis that a head injury sustained by the appellant in May 
1973, shortly before his discharge from service, had not been 
incurred in the line of duty, the Board must address the line 
of duty issue prior to evaluating whether new and material 
evidence has been submitted to reopen previously denied and 
final claims for service connection for residuals of a head 
injury and an acquired psychiatric disorder.  


FINDINGS OF FACT

1.  The appellant sustained a head injury in May 1973 when he 
was assaulted by another man.  

2.  The evidence does not show that the appellant's May 1973 
head injury was due to willful misconduct on his part.  


CONCLUSION OF LAW

The appellant's head injury in May 1973 was incurred in the 
line of duty.  38 U.S.C.A. §§ 105, 5107(West 1991); 38 C.F.R. 
§§ 3.1, 3.301 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA compensation may be paid for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease in the line of duty, in active military 
service, but no compensation shall be paid if the disability 
is a result of the person's own willful misconduct.  38 
U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.301.  There is a 
statutory presumption that an injury incurred during active 
military service is incurred in line of duty, and the burden 
is on the Government to overcome this presumption.  38 
U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m); Smith v. Derwinski, 
2 Vet. App. 241 (1992), Myore v. Brown, 9 Vet. App 498, 503 
(1996).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  

It is undisputed that the veteran was in active service in 
May 1973 when he sustained a head injury.  By operation of 38 
U.S.C.A. § 105(a), his injuries are therefore deemed to have 
been incurred in line of duty unless it is shown that he 
engaged in willful misconduct and that such misconduct 
proximately caused his injuries.  As set forth below, the 
evidence of record does not rebut the presumption that the 
head injury sustained in May 1973 was incurred in line of 
duty.  

In a June 1998 Administrative Decision, the RO reviewed 
service records pertaining to an incident in May 1973 in 
which the appellant was assaulted in his living quarters by 
another man and sustained head injuries from being struck in 
the head with a 12 inch crescent wrench.  The Administrative 
Decision determined that the injuries sustained by the 
appellant in that May 1973 incident had not been incurred in 
the line of duty because the investigator at the time of the 
incident had reported that the appellant was under the 
influence of intoxicating liquor, based on the appellant's 
statement that he had consumed four fifths of wine and some 
gin, and because the appellant's failure to file a complaint 
against or identify the perpetrator showed that his head 
injury could have been due to his own misconduct.  

In reviewing the service records, the Board finds that, 
although the appellant reported to the investigator that he 
had drunk four fifths of wine and some gin earlier on the 
night of the assault, he had been asleep in his room in his 
living quarters at the time he was awakened by the Charge of 
Quarters (CQ) shortly after midnight and informed that there 
was a man (Vic) downstairs waiting to see him.  In response 
to questioning from the investigator as to whether the 
appellant appeared intoxicated, the CQ indicated that the 
appellant did not appear intoxicated when he went to get him 
in his room, while another witness stated that the appellant 
appeared drunk at the time of the incident.  In any event, no 
evidence that intoxication resulted proximately and 
immediately in injury exists.  Testimony by the CQ as to the 
circumstances surrounding the assault does not establish that 
the appellant provoked the assault.  Rather, the evidence 
indicates that the appellant and Vic had been talking, albeit 
loudly at times, when the CQ heard yelling and scuffling and 
returned to the area where the two men were and found the 
appellant lying on his back and Vic standing over him with a 
12 inch crescent wrench in his right hand and some kind of 
metal object in his left hand (identified by other witnesses 
as a knife).  The CQ stated that he saw Vic strike the 
appellant several times with the crescent wrench and that the 
appellant's head was bloody.  

In summary, the Board finds that the evidence fails to 
demonstrate by a preponderance of the evidence that the 
appellant's head injury in May 1973 was due to his own 
willful misconduct; therefore, the line of duty presumption 
has not been rebutted. Accordingly, the Board concludes that 
the head injury sustained by the appellant in May 1973 was 
incurred in the line of duty.  


ORDER

The appellant's May 1973 head injury was incurred in the line 
of duty.  



REMAND

In light of the board's determination that the appellant's 
head injury in May 1973 was incurred in the line of duty, the 
appellant's case must be returned to the RO in order to 
permit it to undertake the following action: 

The RO should review the appellant's claims 
for the purpose of determining whether new 
and material evidence has been submitted to 
reopen them, and, if so, whether service 
connection is warranted for either claim.  If 
the benefits sought on appeal remain denied, 
a supplemental statement of the case should 
be furnished to the appellant and his 
representative, and they should be afforded 
the appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claims.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



